ACCEPTED
                                                                                                                     14-16-00530-cv
                                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                               7/8/2016 11:26:49 AM

                                   M A H E N D R U P.C.                                                       CHRISTOPHER PRINE
                                                                                                                             CLERK

                                   T H E    L I T I G A T I O N        G R O U P
As h is h M a he ndr u                    639 Heights Boulevard                                  Toll Fr ee : 866.558.8149
amahendru@thelitigationgroup.com          Houston, Texas 77007                                  T e le p h one : 713.571.1519
D ar r en A . Br au n                   www.thelitigationgroup.com
                                                                                              FILED   IN
                                                                                                  Fa cs imi le : 713.651.0776
                                                                                        14th COURT OF APPEALS
dbraun@thelitigationgroup.com                                                                    ServingTEXAS
                                                                                           HOUSTON,       Clients Since 2001
                                                                                        7/8/2016 11:26:49 AM
                                                    July 8, 2016                        CHRISTOPHER A. PRINE
                                                                                                 Clerk
      Mr. Christopher A. Prine                                                          via Electronic Filing
      Clerk, Fourteenth Court of Appeals
      Fourteenth Court of Appeals
      301 Fannin Street
      Houston, Texas 77002

       RE: Cause No. 14-16-00530-CV; Trafigura Pte. Ltd. v. CNA Metals Limited


      Dear Mr. Prine:

             I would appreciate you adding my associate, Darren Braun, my paralegal,
      Christine Wattigney, and my legal assistant Danielle Butler to the email notifications for
      the referenced cause of action. The contact information is as follows:

                       Darren Braun              Email: dbraun@thelitigationgroup.com
                       Christine Wattigney       Email: cwattigney@thelitigationgroup.com
                       Danielle Butler           Email: dbutler@thelitigationgroup.com
                       Mahendru P.C.
                       639 Heights Boulevard
                       Houston, Texas 77007
                       Telephone: (713) 571-1519
                       Facsimile: (713) 651-0776

             We appreciate your attention to this matter and if you have any questions or
      require additional information, please let us know.

                                                                Very truly yours,

                                                                MAHENDRU, PC



                                                                Ashish Mahendru
                                                                Attorney for Appellants

        639 Heights Blvd., Houston, Texas 77007 | www.thelitigationgroup.com | (p) 713.571.1519 (f) 713.651.0776